                                                Entered on Docket
                                                January 02, 2020
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1 SHEPPARD, MULLIN, RICHTER
   & HAMPTON LLP                        Signed and Filed: January 2, 2020
 2    A Limited Liability Partnership
      Including Professional Corporations
 3 J. BARRETT MARUM,
   Cal. Bar No. 228628
 4 MATT R. KLINGER,
   Cal. Bar No. 307362                  __________________________________________
 5 379 Lytton Avenue                    HANNAH L. BLUMENSTIEL
   Palo Alto, California 94301-1479 U.S. Bankruptcy Judge
 6 Telephone: 650.815.2600
   Facsimile: 650.815.2601
 7 E mail        bmarum@sheppardmullin.com
                       mklinger@sheppardmullin.com
 8
   Attorneys for Creditor,
 9 WVJP 2017-1, LP
10
                                 UNITED STATES BANKRUPTCY COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
14
     In re                                               Case No. 19-30064
15
     Cynthia A. Smith,                                   Chapter 11
16
                       Debtor.                           ORDER GRANTING RELIEF FROM
17                                                       AUTOMATIC STAY PURSUANT TO
                                                         11 U.S.C. § 362(d)(1)
18
19
20
21
22
23
24
25
26
27
28

Case: 19-30064         Doc# 185    Filed: 01/02/20   Entered: 01/02/20 09:15:21   Page 1 of
     SMRH:4822-2629-2144.1
                                                4
 1            Creditor WVJP 2017-1, LP’s (“WVJP”) motion for relief from stay filed on August
 2 15, 2019 as Dkt. No. 95 (the “Motion”) came before this Court for hearing on September 5,
 3 2019. The Court, having reviewed the Motion, the pleadings and evidence filed in support
 4 of the Motion, the Debtor’s opposition to the Motion, the arguments of counsel at the hearing
 5 on the Motion, the Order Continuing Hearings on Motion for Relief from Stay and Setting
 6 Deadlines entered by this Court on September 6, 2019 as Dkt. No. 118, and the Declaration
 7 of Matt Klinger in support of the Motion filed on January 2, 2019 as Dkt. No. 184, finding
 8 good cause for the relief requested in the Motion,
 9            HEREBY ORDERS THAT:
10            1. The Motion is GRANTED in part.
11            2. WVJP is granted relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1).

12                                      ***END OF ORDER***
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 19-30064         Doc# 185   Filed: 01/02/20   Entered: 01/02/20 09:15:21   Page 2 of
     SMRH:4822-2629-2144.1
                                               4
                                     U.S. Mail Service List

Cynthia A. Smith                                     Reyna Vasquez
1539 Laurel Pl.                                      c/o Stanford Community Law Clinic
Menlo Park, CA 94025-3123                            2117 University Avenue, Suite A
                                                     Palo Alto, CA 94303
D. Randall Ensminger
Ensminger Law Offices, P.C.                          Western States Land Corp.
570 Fifth Street                                     c/o Mark J. Solomon, Esq.
Lincoln, CA 95648                                    702 Marshall Street
                                                     Redwood City, CA 94063
Office of the U.S. Trustee / SF
Phillip J. Burton Federal Building                   Labor Commissioner
450 Golden Gate Ave., 5th Flr, #05-0153              Department of Industrial Relations
San Francisco, CA 94102-3661                         Division of Labor Standards
                                                     Enforcement
Rushmore Mortgage                                    100 Paseo De San Antonio, #120
P.O. Box 52708                                       San Jose, CA 95113
Irvine, CA 92619
                                                     State Farm Insurance
Employment Development Department                    One State Farm Plaza, D2
Bankruptcy Group MIC 92E                             Bloomington, IL 61710
PO Box 826880
Sacramento, CA 94280                                 California Water Service
                                                     PO Box 51967
Florist Transworld Delivery, Inc.                    Los Angeles, CA 90051
c/o Gaba Law Corp.
23151 Verdugo Drive, Suite 104                       Ford Motor Credit
Laguna Hills, CA 92653                               1 Waverley Drive
                                                     Frederick, MD 21702
Franchise Tax Board
Bankruptcy Section MS A340                           PG&E
PO Box 2952                                          PO Box 997300
Sacramento, CA 95812                                 Sacramento, CA 95899
Grant & Weber Corp.                                  Recology
26575 W. Agoura Road                                 225 Shoreway Road
Calabasas, CA 91302                                  San Jose, CA 95131
Holly Millar                                         United Wholesale Florist
1740 Broadway #701                                   2510 Channing
San Francisco, CA 94109                              San Jose, CA 95131
Internal Revenue Service                             Verizon Wireless
PO Box 7346                                          PO Box 26055
Philadelphia, PA 19101                               Minneapolis, MN 55426
Nelida Cortez Contreras                              Yelp Finance
132 Alameda De Las Pulgas                            140 New Montgomery Street, 9th Floor
Redwood City, CA 94062                               San Francisco, CA 94105




Case: 19-30064          Doc# 185   Filed: 01/02/20   Entered: 01/02/20 09:15:21    Page 3 of
SMRH:4822-2629-2144.1
                                                4
 1 Gregory C. Cattermole
   477 Ninth Avenue, Suite 101
 2 San Mateo, CA 94402-1854
 3 United Wholesale Flowers
   PO Box 1547
 4 Mandeville, LA 70470-1547
 5 California Dept. of Tax & Fee
   Administration
 6 Special Ops, MIC: 55
   PO Box 942879
 7 Sacramento, CA 94279-0055
 8 SN Servicing Corporation
   323 Fifth St.
 9 Eureka, CA 95501-0305
10 Chief Tax Collection Section
   Employment Development Section
11 P.O. Box 826203
   Sacramento, CA 94230-0001
12
   Brian M. Kandel, Esq.
13 Sadri & Kandel LLP
   4633 Old Ironsides Drive, Suite 115
14 Santa Clara, CA 95054
15 Lemuel B. Jaquez, Esq.
   Ghidotti Berger LLP
16 1920 Old Tustin Ave.
   Santa Ana, CA 92705
17
18
19
20
21
22
23
24
25
26
27
28

     Case: 19-30064          Doc# 185               -2-
                                        Filed: 01/02/20   Entered: 01/02/20 09:15:21   Page 4 of
     SMRH:4822-2629-2144.1
                                                     4
